Citation Nr: 1548852	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-29 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial compensable rating for gout.

2.  Entitlement to an initial compensable rating for left occipital headaches with neuralgia and neuritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1972; and from February 1985 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho that granted service connection for gout, evaluated as noncompensable, effective June 1, 2011; and an August 2014 decision of the same RO that granted service connection for a headache disorder, evaluated as noncompensable effective August 5, 2012.

In September 2015, the Veteran and his spouse testified at a video hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a notice of disagreement with the initial rating for occipital headaches, which was received in January 2015.  Inasmuch as the AOJ has not yet issued a statement of the case, a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

During testimony before the Board, and elsewhere the Veteran reported that he had had numerous exacerbations of his service-connected gout, with as many as four exacerbations since January 2015.  The most recent VA examination for this condition was in August 2012.  This examination essentially found that the condition was dormant with no exacerbations.  A new examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

The Veteran also testified that he would be undergoing additional testing of his uric acid levels later in September 2015.  At the hearing his representative indicated that he had records that would be submitted.  These have not been received.  The Veteran indicated that he receives treatment from a Dr. J at St. Lukes Medical Center in Boise, Idaho.  He also reported yearly evaluations provided by VA.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a statement of the case regarding the issue of entitlement to an initial compensable rating for left occipital headaches with neuralgia and neuritis.  This issue should not be certified to the Board unless a timely substantive appeal is received.

2.  Request that the Veteran authorize VA to obtain records of all treatment for gout.  This should specifically include updated treatment records from Dr. J and St. Lukes Medical Center, to include September 22, 2015 uric acid testing results, and the records referenced by his representative at the Board hearing.  

3.  Obtain all records of VA treatment for gout.  If there are no such records, this should be documented in the claims file.

4.  If any requested records are unavailable, the Veteran should be informed of the missing records, of the efforts made to obtain them, and of further actions that will be taken, including potential denial of the issues on appeal.  The Veteran may submit medical records directly to VA.

3.  Afford the Veteran an examination to determine the severity of his service-connected gout.  The claims file must be reviewed by the examiner.

The examiner should provide an opinion regarding whether the Veteran's gout is (i) an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating, (ii) productive of weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods, (iii) productive of symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year, (iv) productive of one or two exacerbations a year in a well-established diagnosis.

The examiner should also indicate the effect the disability has, on the Veteran's current level of occupational functioning.  Specifically, the examiner should render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




